Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 are cancelled in the preliminary amendment.
Claim 11 is newly added in the preliminary amendment.
Claims 7-11 are currently pending and under examination herein.
Claims 8-11 are rejected.
Claims 7 and 9-11 are objected to.

Priority
	The application is a divisional of Application 16/071,037, now U.S. Patent No. 
10822632. The instant application claims the benefit of priority to JP2016-016378 filed on 29 January 2016 and JP2016-113278 filed on 7 June 2016. The certified copies have been filed in parent Application No. 16/071,037, filed on 18 July 2018. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 29 January 2016.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 24 September 2020 and 13 October 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full.  A signed copy of the lists of references cited from the IDS are included with this Office Action.

Drawings
The drawings filed on 24 September 2020 are accepted.

Claim Objections
Claims 7 and 9-11 are objected to because of the following informalities:    
In claim 7, line 1: "substrate used for detection of" should be amended to "substrate for detecting"; and in line 4, “used for detecting Staphylococcus aureas” is redundant and should be deleted.  
	Claim 9 contains extraneous words prior to each active method step and the identification step is convoluted. Suggested claim amendments to obviate the objection is detailed at the end of the office action. 
Claim 10 contains extraneous words. Examiner suggests amending lines 1-2 of claim 10 to the following: "The method according to claim 9, wherein the adding step comprises adding".
	Claim 11 contains extraneous words prior to each active method step and the identification step is convoluted. Suggested claim amendments to obviate the objection is detailed at the end of the office action.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “the substrate in the form of a sheet”.  There is insufficient antecedent basis for this limitation in the claim.  This limitation further renders the claim unclear as whether this substrate in the form of a sheet is separate from and in addition to the substrate recited in claim 7.
Claim 9 recites "incubating the medium or microorganism culture substrate" in lines 5-6. As currently recited, it is unclear if the medium with added sample is to be incubated separately from the microorganism culture substrate.  Examiner suggests deleting "medium or" in line 5. 
Claim 10 is dependent on claim 9 and is also rejected due to said dependency.  
Claim 11 recites the limitation "microorganism culture substrate" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests deleting "microorganism culture substrate" in lines 7-8 of claim 11.

35 U.S.C. §112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites the claim limitations “the culture layer of the microorganism culture substrate comprises colistin sodium methanesulfonate at 0.2 mg/ml or more relative to the total volume of the microorganism-containing sample”.  Claim 10 ultimately depends from claim 7, which recites that the culture layer comprises a medium comprising "colistin sodium methanesulfonate at 0.5 mg/cm3 or more".  The claim limitation fails to further limit the independent claim and improperly broadens the scope of invention by broadening the range of colistin sodium methanesulfonate. 
The limitation "relative to the total volume of the microorganism-containing sample" would be considered unclear, because the concentration was recited as a final concentration of the total volume in the independent claim and a concentration relative to the total volume was not clearly set forth. The suggested amendment below obviates the 112(d) rejection and potential 112(b) rejection of claim 10. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Allowable Subject Matter
Claims 7 is allowed.
Claims 8-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
As disclosed in the notice of allowance (29 July 2020) of parent application 16/071,037, the prior art does not teach or suggest the limitation "a medium used for detecting Staphylococcus aureus" comprising "colistin sodium methanesulfonate at 0.5 mg/cm3 or more".
Therefore, the instant claims are free of prior art. 
Suggested Claim Amendments
	The following suggested claim amendments obviate the claim objections and rejections under 35 U.S.C. 112(b) and 112(d):
7. A microorganism culture substrate detecting Staphylococcus aureus comprising: a substrate and a culture layer provided on an upper surface of the substrate, wherein the culture layer comprises a medium 3 or more.
8. The microorganism culture substrate according to claim 7, which further comprises to coverother side of the culture layer that is not covered by the substrate, wherein the substrate is a sheet and wherein the culture layer further comprises polyvinylpyrrolidone and one or more gelling agents.
9. A method for detecting Staphylococcus aureus comprising: 
claim 7;
added sample to form a microbial colony; and
the presence of Staphylococcus aureus based on the colony that resulted from the color developers in the medium.
claim 9, wherein the adding step 
	11. (Currently Amended) A method for detecting Staphylococcus aureus comprising:
Staphylococcus aureus comprising one or more nutrient components, a color developer that develops color in the presence of α-glucosidase, a color developer that develops color in the presence of phosphatase, and colistin sodium methanesulfonate at 0.5 mg/cm3 or more;
	added sample to form a microbial colony; and
	the presence of Staphylococcus aureus based oncolony that resulted from the color developers in the medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657